Citation Nr: 1302748	
Decision Date: 01/24/13    Archive Date: 01/31/13

DOCKET NO.  06-05 902	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the United States Army from July 1950 to July 1953. 

This matter was previously decided by the Board in September 2007.  However, pursuant to a Joint Motion for Remand, the United States Court of Appeals for Veterans Claims, hereinafter the Court, has returned the appeal to the Board for further development.  The appeal arises from an April 2005 rating decision by the Department of Veterans Affairs (VA), Regional Office (RO), in Detroit, Michigan which denied entitlement to the benefit currently sought on appeal.  The record reflects that after the Board remanded the claim to the RO via the Appeals Management Center (AMC), in Washington, DC, in December 2009 and December 2011, the AMC attempted to accomplish the various taskings given to it by the Board with respect to the issue currently on appeal.  The case has since been returned to the Board for review. 

In December 2006, the Veteran appeared before the undersigned Veterans Law Judge (VLJ) for a hearing at the RO. A transcript of that hearing was prepared and has been included in the claims folder for review.


FINDINGS OF FACT

1.  The Veteran in this case served on active duty from July 1950 to July 1953

2.  On January 17, 2013 the Board was notified by the Veteran's representative that the Veteran died in December 2012.


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of this claim at this time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2012); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the Veteran and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2012).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the veteran.  38 C.F.R. § 20.1106 (2012).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C. § 5121A, substitution in case of death of a claimant who dies on or after October 10, 2008).  As provided for in this new provision, a person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  The Secretary will be issuing regulations governing the rules and procedures for substitution upon death.  



	(CONTINUED ON NEXT PAGE)


Until such regulations are issued, an eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA regional office (RO) from which the claim originated (listed on the first page of this decision).  


ORDER

The appeal is dismissed.




		
C. TRUEBA
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


